DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 1/13/22 regarding application 16/912617 that was initially filed on 6/25/20. Claims 11-30 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/13/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 11, 19, 20, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2020/0195946 A1 (hereinafter Choi) in view of Nieves, US 9530225 B1 (hereinafter Nieves), and further in view of Sinharoy et al., US 2019/0122393 A1 (hereinafter Sinharoy).

	As for claim 11, Choi discloses a non-transitory computer-readable medium ([0177], e.g., memory) storing program instructions ([0178], e.g., instructions), that when executed on or across one or more processors ([0177], e.g., CPU), cause the one or more processors to: receive one or more supplementary messages ([0043], e.g., supplementary) comprising one or more entries. 
	Choi does not explicitly disclose selectively reconstruct an object. 
	However, Nieves teaches selectively (col. 4, ll. 50-64, e.g., specific regions) reconstruct (col. 4, ll. 50-64, e.g., reconstruction) an object (col. 3, l. 57 – col. 4, l. 3, e.g., object and structures).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having 
	Choi as modified by Nieves does not explicitly teach receive one or more video encoded image frames comprising attribute patch images and depth patch images packed into one or more 2D image frames; receive an occupancy map indicating portions of the 2D image frames that correspond to attribute patch images and the depth patch images; receive auxiliary information indicating relationship information for the attribute patch images and the depth patch images; wherein the one or more entries comprise: a set of 2D coordinates representing portions of the occupancy map that correspond to the attribute patch images and the depth patch images that correspond to an object in a 3D scene; information identifying the attribute patch images and the depth patch images corresponding to the object that are comprised in the portions of the occupancy map represented by the 2D coordinates; information identifying portions of the auxiliary information corresponding to the object; and information indicating a 3D volume space in the 3D scene corresponding to a reconstruction location for the object encoded using the attribute patch images and the depth patch images; and wherein said selectively reconstructing the object comprises identifying relevant attribute patch images and depth patch images of the one or more 2D image frames corresponding to the object and reconstructing the object in the 3D volume space in the 3D scene based on the one or more entries of the supplementary message. 
	However, Sinharoy teaches receive one or more video encoded image frames ([0082], e.g., frame and encoded bitstream) comprising attribute patch images ([0069], e.g., attribute patch and [0077], e.g., patches and attribute) and depth patch images ([0127], e.g., patches representing the depth values) packed into one or more 2D image frames ([0077], e.g., frames); receive an occupancy map ([0079], e.g., occupancy map and [0069], e.g., attribute patch and [0127], e.g., patches representing the depth values) indicating portions of the 2D image frames that correspond to attribute patch images and the depth patch images; receive auxiliary information ([0084], e.g., occupancy map) indicating relationship information ([0084], e.g., a valid point is a location of the frame that corresponds to a point in the 3-D point cloud, note that the relationship of the attribute patch images and depth patch images to the 3-D point cloud) for the attribute patch images and the depth patch images; wherein the one or more entries comprise: a set of 2D coordinates ([0079], e.g., occupancy map, note the each item in the occupancy map has its own implicit coordinates) representing portions of the occupancy map ([0079], e.g., occupancy map and [0069], e.g., attribute patch and [0127], e.g., patches representing the depth values) that correspond to the attribute patch images ([0069], e.g., attribute patch and [0077], e.g., patches and attribute) and the depth patch ([0127], e.g., patches representing the depth values) images that correspond to an object ([0030], e.g., object) in a 3D scene ([0029], e.g., visual scene and real world); information identifying the attribute patch images ([0069], e.g., attribute patch and [0077], e.g., patches and attribute) and the depth patch images ([0127], e.g., patches representing the depth values) corresponding to the object that are comprised in the portions of the occupancy map ([0079], e.g., occupancy map and [0069], e.g., attribute patch and [0127], e.g., patches representing the depth values) represented by the 2D coordinates; information ([0084], e.g., a valid point is a location of the frame that corresponds to a point in the 3-D point cloud, note that the valid points identify objects) identifying portions of the auxiliary information ([0084], e.g., occupancy map) corresponding to the object ([0030], e.g., object); and information ([0079], e.g., occupancy map) indicating a 3D volume space ([0030], e.g., 3-D environment or space and external surface and [0079], e.g., occupancy) in the 3D scene corresponding to a reconstruction location for the object ([0030], e.g., object) encoded using the attribute patch images and the depth patch images; and wherein said selectively reconstructing the object comprises identifying relevant attribute patch images ([0069], e.g., attribute patch and [0077], e.g., patches and attribute) and depth patch images ([0127], e.g., patches representing the depth values) of the one or more 2D image frames ([0077], e.g., frames) corresponding to the object ([0030], e.g., object) and reconstructing the object in the 3D volume space ([0030], e.g., 3-D environment or space and external surface and [0079], e.g., occupancy) in the 3D scene based on the one or more entries of the supplementary message. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Choi, Nieves, and Sinharoy before him/her to modify the network abstraction unit layer type classes in network abstraction layer unit header of Choi with the teaching of point cloud compression using hybrid transforms of Sinharoy with a motivation to provide 260 degree video for immersive real life experience as taught by Sinharoy ([0003]) by using point cloud data.

	As for claim 19, the claim recites a device of the non-transitory computer-readable medium  of claim 11, and is similarly analyzed.

	As for claim 20, most of limitations of this claim have been noted in the rejection of Claim 19. 
	Choi as modified by Nieves does not explicitly teach the one or more characteristics comprise: a label for the object or portion of the point cloud; a 3D volume space in the point cloud corresponding to the object or portion; a flag indicating whether the object or portion is visible or hidden; a rendering priority for the object or portion; a dependency flag, indicating that rendering the object or portion is dependent upon another object or portion of the point cloud being rendered; a collision shape for the object or the portion of the point cloud; or a material ID for the object or portion of the point cloud. 
	However, Sinharoy teaches the one or more characteristics comprise: a label for the object or portion of the point cloud; a 3D volume space ([0030], e.g., 3-D environment or space and external surface and [0079], e.g., occupancy) in the point cloud corresponding to the object or portion; a flag indicating whether the object or portion is visible or hidden; a rendering priority for the object or portion; a dependency flag, indicating that rendering the object or portion is dependent upon another object or portion of the point cloud being rendered; a collision shape for the object or the portion of the point cloud; or a material ID for the object or portion of the point cloud. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Choi, Nieves, and Sinharoy before him/her to modify the network abstraction unit layer type classes in network abstraction layer unit header of Choi with the teaching of point cloud compression using hybrid transforms of Sinharoy with a motivation to provide 260 degree video for immersive real life experience as taught by Sinharoy ([0003]) by using point cloud data.

	As for claim 28, the claim recites a method of the non-transitory computer-readable medium  of claim 1, and is similarly analyzed.

	As for claim 30, the claim recites a method of the non-transitory computer-readable medium  of claim 20, and is similarly analyzed.

	2.	Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Nieves, Sinharoy, and further in view of Masukura et al., US 2002/0181741 A1 (hereinafter Masukura).

	As for claim 18, most of limitations of this claim have been noted in the rejection of Claim 11. 
	Choi as modified by Nieves and Sinharoy does not explicitly teach the one or more supplementary messages further comprise: a flag indicating whether the object is visible or hidden. 
	However, Masukura teaches the one or more supplementary messages further comprise: a flag indicating whether the object is visible or hidden ([0216], e.g., flag indicates that the object is not hidden).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Choi, Nieves, Sinharoy, and Masukura before him/her to modify the network abstraction unit layer type classes in network abstraction layer unit header of Choi with the teaching of spatiotemporal locator processing method and apparatus of Masukura with a motivation to make the processing of image data easier and faster by using the flag.
	Choi as modified by Nieves and Masukura does not explicitly teach a rendering priority for the object; a dependency flag, indicating that rendering the object is dependent upon another object being rendered; a collision shape for the object; or a material ID for the object, wherein the program instructions, when executed on or across the one or more processors, cause the one or more processors to: render or refrain from rending the object based on the flag indicating whether the object is hidden or visible; render the object in an order determined based on the rendering priority for the object; determine whether to render the object based on its dependency with another object; render the object according to the collision shape for the object if the object is being rendered in a collided state; or render the object based on applying characteristics associated with the material ID for the object. 
	However, Sinharoy teaches a rendering priority for the object; a dependency flag, indicating that rendering the object is dependent upon another object being rendered; a collision shape for the object; or a material ID for the object, wherein the program instructions, when executed on or across the one or more processors, cause the one or more processors to: render or refrain from rending ([0082], e.g., renders) the object based on the flag indicating whether the object is hidden or visible; render the object in an order determined based on the rendering priority for the object; determine whether to render the object based on its dependency with another object; render the object according to the collision shape for the object if the object is being rendered in a collided state; or render the object based on applying characteristics associated with the material ID for the object. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Choi, Nieves, Masukura, and Sinharoy before him/her to modify the network abstraction unit layer type classes in network abstraction layer unit header of Choi with the teaching of point cloud compression using hybrid transforms of Sinharoy with a motivation to provide 260 degree video for immersive real life experience as taught by Sinharoy ([0003]) by using point cloud data.

	As for claim 27, the claim recites a device of the non-transitory computer-readable medium  of claim 18, and is similarly analyzed.

Response to Arguments
Applicant 's arguments filed 1/13/22 have been fully considered but they are not persuasive.
	The applicant argues with respect to claim 11 that Sinharoy does not teach the feature of supplementary messages, thus the references do not teach limitation. Examiner respectfully disagrees. As indicated in the Office Action, the supplementary message is taught by Choi. Thus the limitation is taught by the combination of the references.
	Applicant argues that Choi’s SEI messages are not related from use to encode 3D scence or to indicate an object in a 3D scene to be selectively reconstructed. Examiner respectfully disagrees.  Choi teaches supplementary messages and Sinharoy teaches 3D data, thus the combination teaches the 3D messages.
	Applicant argues that Nieves does not describe an ability to selectively reconstruct an object in a 3D scene. Examiner respectfully disagrees. Although col. 4, ll. 50-64 describes “regions of interest,” col. 3, l. 57 – col. 4, l. 3 indicates “objects of particular interest.” Thus, the regions of interest includes objects of interest especially when the interest is focused to an object. Therefore, Nieves teaches an ability to selectively reconstruct an object in a 3D scene.

Allowable Subject Matter
Claims 12-17, 21-26, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Bagwell, US 11010907 B1, discloses bounding box selection. 
        2.    Graziosi et al., US 2020/0204808 A1, discloses point cloud coding structure. 
        3.    Lee et al., US 2020/0153885 A1, discloses apparatus for transmitting point cloud data, a method for transmitting point cloud data, an apparatus for receiving point cloud data and/or a method for receiving point cloud data. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485